—Judgment unanimously affirmed. Memorandum: County Court properly denied the motion to suppress evidence seized from defendant when he was stopped for a curfew violation by parole officers with the assistance of a Syracuse police officer. We reject the contention of defendant that the stop was illegal in the absence of exigent circumstances because it was not conducted by his own parole officer (see, People v Van Buren, 198 AD2d 533, lv denied 83 NY2d 811). Defendant further contends that the curfew violation was a pretext and that the parole officers were acting as agents of the police officer, who was searching for drugs. We disagree (cf., People v Mackie, 77 AD2d 778; People v Candelaria, 63 AD2d 85). Defendant was stopped because he was suspected of violating his curfew. In any event, information supplied by the police officer provided a reasonable basis to believe that defendant was selling drugs, and the search “was substantially related to the performance of the parole officer’s duty to detect and prevent parole violations” (People v Smith, 234 AD2d 1002, lv denied 89 NY2d 988). (Appeal from Judgment of Onondaga County Court, Burke, J. — Criminal Possession Controlled Substance, 4th Degree.) Present — Pigott, Jr., P. J., Green, Wisner and Scudder, JJ.